 



Exhibit 10.1

 
 
AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT
dated as of June 29, 2006
between
ULTRALIFE BATTERIES, INC.
and
THE LENDERS PARTY THERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 



--------------------------------------------------------------------------------



 



 

AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT
     This Amendment, dated as of June 29, 2006, is made by and between ULTRALIFE
BATTERIES, INC. (the “Borrower”) and the Lenders party to the Credit Agreement
and JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank) as
Administrative Agent for the Lenders (in such capacity, the “Agent”).
Statement of the Premises
     The Borrower, the Lenders and the Agent have previously entered into, among
other agreements, a Credit Agreement, dated as of June 30, 2004, which was
amended by Amendment Number One dated as of September 24, 2004, Amendment Number
Two dated as of May 4, 2005, Amendment Number Three dated as of August 5, 2005
and Amendment Number Four dated as of November 1, 2005 and that certain waiver
letter dated May 3, 2006 (the “Credit Agreement‘). Borrower has advised the
Agent and the Lenders that Borrower is in active negotiations regarding the
acquisition by Borrower of certain of the assets of McDowell Research, Ltd. for
a purchase price of approximately $25,000,000.00, which may be paid by a mix of
cash and a subordinated note which is convertible into common stock of the
Borrower. Borrower has further advised the Agent and Lenders that Borrower has
created and/or acquired a holding company in Hong Kong named Able New Energy Co.
Limited and an operating company in the People’s Republic of China named Able
New Energy Co. Ltd. The Borrower, the Lenders and the Agent desire to amend the
Credit Agreement in contemplation of such acquisitions as referenced herein.
Statement of Consideration
     Accordingly, in consideration of the premises and under the authority of
Section 5-1103 of the New York General Obligations Law, the parties agree as
follows:
Agreement
     1. Defined Terms. The terms “this Agreement”, “hereunder” and similar
references in the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment Number Five. Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Credit Agreement.
     2. Amendment. Effective upon the satisfaction of all conditions specified
in Section 4 hereof, the Credit Agreement is hereby amended as follows:
          A. The Definition “EBIT”, as set forth in Section 1.01 of the Credit
Agreement, is hereby superseded and replaced in its entirety and amended to
read:
“EBIT” means for any period and in respect of any Person the sum of (i) the net
income of such Person for such period computed in accordance with GAAP, plus
(ii) the interest expense of such Person for such period, plus (iii) the income
tax expense of such Person for such period, plus (iv) the non-cash stock
compensation expenses of such Person for such period to the extent such are
treated as non-cash charges against operating earnings.
          B. The Definition “EBITDA”, as set forth in Section 1.01 of the Credit
Agreement, is hereby superseded and replaced in its entirety and amended to
read:
“EBITDA” means for any period and in respect of any Person the sum of (i) the
net income of such Person for such period computed in accordance with GAAP, plus
(ii) the interest expense of such Person for such period, plus (iii) the income



--------------------------------------------------------------------------------



 



2

tax expense of such Person for such period, plus (iv) the non-cash stock
compensation expenses of such Person for such period to the extent such are
treated as non-cash charges against operating earnings, plus (v) the amount
reported as the depreciation of the assets of such Person for such period
computed in accordance with GAAP, plus (vi) the amount reported as the
amortization of intangible assets of such Person for such period computed in
accordance with GAAP, and as such item is used in the computation of such
Person’s net income for such period, minus (vii) all items which would be
classified as extraordinary non-cash gains of such Person in accordance with
GAAP consistently applied, plus (viii) all items which would be classified as
extraordinary non-cash losses of such Person in accordance with GAAP
consistently applied.
          C. The following Definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:
“Able Acquisition” means collectively, the acquisition by Borrower of the stock
or other ownership interests in Able New Energy Co. Limited, a Hong Kong holding
company (“Able Holding”) and the acquisition by Able Holding of an operating
company in the People’s Republic of China named Able New Energy Co. Ltd. (“Able
Operating’).
“Amendment No. 5” means that certain Amendment Number Five to Credit Agreement
dated as of June 29, 2006 among Borrower, Administrative Agent and Lenders.
“Consolidated Senior Funded Debt” means Consolidated Total Funded Debt less
Subordinated Debt.
“McDowell Acquisition” means the acquisition by Borrower of certain assets of
McDowell Research, Ltd. for a purchase price of approximately $25,000,000, which
may be paid in a mix of cash and a subordinated convertible note pursuant to
that certain Asset Purchase Agreement dated May 1, 2006 by and among McDowell
Research Ltd., Thomas Hauke, Earl Martin, Sr., James Evans, Frank Alexander, the
Borrower and MR Acquisition Corporation (the “Purchase Agreement”).
“Subordinated Debt” means indebtedness and liabilities of the Borrower which
have been subordinated by written agreement to indebtedness owed by Borrower to
Lenders in form and substance acceptable to Lenders, and shall include the
Subordinated Convertible Promissory Note in the principal sum of $20,000,000 in
favor of McDowell Research, Ltd. given in connection with the McDowell
Acquisition.
          D. The Definitions “Applicable Revolving Rate” and “Applicable Term
Rate” as set forth in Section 1.01 of the Credit Agreement are hereby amended so
that the term “Consolidated Total Funded Debt” as used therein is superseded and
replaced in its entirety with “Consolidated Senior Funded Debt” each time it
appears therein.
          E. The Definition “Commitment” as set forth in Section 1.01 of the
Credit Agreement is hereby amended so that the figure “$15,000,000” contained
therein is superseded and replaced in its entirety with “$20,000,000”.
          F. The Definition “Maturity Date” as set forth in Section 1.01 of the
Credit Agreement is hereby superseded and replaced in its entirety and amended
to read:
“Maturity Date” means (i) in respect of the Revolving Loans (including any
reference in respect of Letters of Credit), June 30, 2008, and (ii) in respect
of Term Loans, July 1, 2009.



--------------------------------------------------------------------------------



 



3

          G. Schedule 2.01 of the Credit Agreement is hereby superseded and
replaced in its entirety with the Schedule 2.01 attached to this Amendment.
          H. Section 6.01 of the Credit Agreement, entitled “Indebtedness”, is
hereby amended so that the following subsection (g) is added to the end thereof:
     (g) Acquisition Indebtedness of up to $20,000,000 in connection with the
McDowell Acquisition, provided such Indebtedness is fully subordinate to the
Indebtedness owed to the Lenders on terms satisfactory to the Lenders.
          I. Section 6.04 of the Credit Agreement, entitled “Investments, Loans,
Advances, Guarantees and Acquisitions”, is hereby amended so that subsection
(c) is hereby superseded and replaced in its entirety and amended to read:
     (c) loans or other advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary; provided, however,
loans or other advances and/or investments to or in Able Holding and/or Able
Operating shall not exceed $2,000,000 at any one time outstanding.
          J. Section 6.04 of the Credit Agreement, entitled “Investments, Loans,
Advances, Guarantees and Acquisitions”, is hereby further amended so that the
following subsections (f) and (g) are added to the end thereof:
     (f) The McDowell Acquisition, subject to the terms, covenants and
conditions of Amendment No. 5.
     (g) The Able Acquisition, subject to the terms, covenants and conditions of
Amendment No. 5.
          K. Section 6.09(a) of the Credit Agreement, entitled “Minimum EBITDA
and Debt to Earnings Ratio”, is superseded and replaced in its entirety and
amended to read:
          (a) Debt to Earnings Ratio. The Borrower shall:
maintain the ratio at the Fiscal Quarter ending July 1, 2006 of (x) Consolidated
Senior Funded Debt measured at the subject Fiscal Quarter end, to (y) EBITDA for
the four Fiscal Quarter period then ended taken together as a single accounting
period, at or below 4.25 to 1;
maintain the ratio at the Fiscal Quarter ending September 30, 2006 of (x)
Consolidated Senior Funded Debt measured at the subject Fiscal Quarter end, to
(y) EBITDA for the four Fiscal Quarter period then ended taken together as a
single accounting period, at or below 2.50 to 1;
maintain the ratio at the Fiscal Quarter ending December 31, 2006 of (x)
Consolidated Senior Funded Debt measured at the subject Fiscal Quarter end, to
(y) EBITDA for the four Fiscal Quarter period then ended taken together as a
single accounting period, at or below 2.00 to 1;
thereafter at each Fiscal Quarter end of (X) Consolidated Senior Funded Debt
measured at the subject Fiscal Quarter end, to (Y) EBITDA, measured for the four
Fiscal Quarter period then ended, taken together as a single accounting period,
at or below 2.00 to 1.
          L. Section 6.09(b) of the Credit Agreement entitled “Minimum EBIT and
EBIT to Interest Expense Ratio” is superseded and replaced in its entirety and
amended to read:



--------------------------------------------------------------------------------



 



4

          (b) Minimum EBIT and EBIT to Interest Expense Ratio. The Borrower
shall:
at the Fiscal Quarter ending July 1, 2006, attain EBIT for the Fiscal Quarter of
not less than $500,000;
at the Fiscal Quarter ending September 30, 2006, attain EBIT for the Fiscal
Quarter of not less than $2,500,000;
at the Fiscal Quarter ending December 31, 2006 of (x) EBIT measured for the four
Fiscal Quarter period then ended, taken together as a single accounting period,
to (y) interest expense measured for the four Fiscal Quarter period then ended,
taken together as a single accounting period, at or above 5.00 to 1;
thereafter at each Fiscal Quarter end of (I) EBIT, measured for the four Fiscal
Quarter period then ended, taken together as a single accounting period to (II)
interest expense, measured for the four Fiscal Quarter period then ended, taken
together as a single accounting period, at or above 5.00 to 1.
          M. Section 6.09(c) of the Credit Agreement entitled “Current Assets to
Liabilities Ratio” is hereby amended so that the following provision is added to
the end thereof:
Subordinated Debt under the McDowell Acquisition, as evidenced by the
Subordinated Note (as defined in Amendment No. 5) shall be excluded from the
calculation of Consolidated Liabilities hereunder.
     3. Representations. The Borrower hereby represents and warrants to the
Lenders and the Agent that: (i) the covenants, representations and warranties
set forth in the Credit Agreement are true and correct on and as of the date of
execution hereof as if made on and as of said date and as if each reference
therein to the Credit Agreement were a reference to the Credit Agreement as
amended by this Amendment; (ii) no Default or Event of Default specified in the
Credit Agreement has occurred and is continuing, (iii) since the date of the
Credit Agreement, there has been no material adverse change in the financial
condition or business operations of the Borrower which has not been disclosed to
Lenders; (iv) the making and performance by the Borrower of this Amendment have
been duly authorized by all necessary corporate action, and do not, and will
not, (a) contravene the Borrower’s certificate of incorporation or by-laws,
(b) violate any law, including without limitation the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, or any rule,
regulation (including Regulations T, U or X of the Board of Governors of the
Federal Reserve System) order, writ, judgment, injunction, decree, determination
or award, and (c) conflict with or result in the breach of, or constitute a
default under, any material contract, loan agreement, indenture, note, mortgage,
deed of trust or any other material instrument or agreement binding on the
Borrower or any Subsidiary or any of their properties or result in or require
the creation or imposition of any lien upon or with respect to any of their
properties; (v) this Amendment has been duly executed and delivered by the
Borrower and is the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms; (vi) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for (a) the due execution, delivery or performance by the Borrower of
this Amendment or any other agreement or document related hereto or contemplated
hereby to which the Borrower is or is to be a party or otherwise bound except
for required filings and approvals under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and the rules and regulations thereunder, or (b) the
exercise by the Agent or any Lender of its rights under the Credit Agreement as
modified by this Amendment; and (vii) the security interests and charges granted
by the Borrower and its Subsidiary pursuant to the Security Agreements continue
to constitute valid, binding and enforceable, first in priority Liens on the
Collateral, subject only to Liens permitted under the terms of the Security
Agreements and Credit Agreement.



--------------------------------------------------------------------------------



 



5

     4. Conditions of Effectiveness. The effectiveness of each and all of the
modifications contained in the Amendment is subject to the satisfaction, in form
and substance satisfactory to the Agent, of each of the following conditions
precedent:
          A. Agent shall have received 4 duplicate original counterparts of this
Amendment executed by Borrower, Lenders and Agent.
          B. Agent shall have received a secretarial certificate of the Borrower
in a form reasonably acceptable to Agent, certifying that the organizational
documents and the incumbency of officers of the Borrower attached to the
June 30, 2004 secretary’s certificate of Borrower are true and correct as of the
date of execution hereof, and attaching authorizing resolutions for the McDowell
Acquisition, Able Acquisition and the incurrence of additional indebtedness
under the Credit Agreement.
          C. Agent and Lenders shall have received a true, correct and complete
copy of the Purchase Agreement covering the McDowell Acquisition, which Purchase
Agreement shall be satisfactory to the Lenders.
          D. Agent and Lenders shall have received a true, correct and complete
copy of the form of subordinated convertible note to be used in the McDowell
Acquisition which note shall be acceptable to the Agent and Lenders in all
respects (the “Subordinate Note”).
          E. Agent and Lenders shall have received a true, correct and complete
copy of the form of subordination agreement to be executed and approved by
McDowell Research Ltd. which agreement shall be acceptable to the Lenders in all
respects (the “Subordination Agreement”).
          F. The Agent and Lenders shall have received appropriate UCC searches
against the sellers in the McDowell Acquisition.
          G. As of the effective date of this Amendment, no Default or Event of
Default shall have occurred and be continuing.
          H. The representation and warranties contained in Section 3 hereof and
in the Credit Agreement shall be true, correct and complete as of the effective
date of this Amendment as though made on such date.
          I. The Agent shall have received all fees for the benefit of the
Lenders and itself as agent as set forth in the Memorandum of Understanding
between the parties hereto dated June 23, 2006.
          J. The Agent shall have received such other approvals or documents as
any Lender through the Agent may reasonably request, and all legal matters
incident to the foregoing shall be satisfactory to the Agent and its counsel.
     5. Covenants.
          A. Borrower covenants to deliver to Agent, promptly upon Agent’s
request, copies of any documents and agreements related to the Purchase
Agreement as Agent may reasonably request, upon the closing of the McDowell
Acquisition including, without limitation, a copy of the executed Subordinated
Note and Subordination Agreement.
          B. Borrower hereby covenants and agrees to cooperate with the Agent in
any manner reasonably necessary in order to promptly continue, or in the case of
after-acquired property, create a first lien in favor of the Agent, on behalf of
the Lenders, in all personal property assets acquired by Borrower or its
subsidiaries in connection with the McDowell Acquisition, including without
limitation, (i) delivering to Agent evidence of termination of any and all
material liens (as determined by Lenders in their sole discretion) on the assets
to be acquired by Borrower or its subsidiaries upon or prior to the date the
McDowell Acquisition is closed; notwithstanding the foregoing, the Borrower has
requested the Lenders



--------------------------------------------------------------------------------



 



6

and Agent to consent to its assumption under the McDowell Acquisition of
approximately $83,000 of equipment financing indebtedness and the liens on the
specific equipment in connection therewith, and by signing below the Agent and
Lenders consent to such indebtedness and such liens to the extent of such
indebtedness, but not to any extensions, increases or refinancings thereof, (ii)
causing MR Acquisition Corporation (the “Acquisition Sub”) to execute and
deliver to the Agent for the benefit of the Lenders a guaranty and security
agreement in form and content acceptable to Lenders on the date the McDowell
Acquisition is closed; (iii) executing and delivering or causing Acquisition Sub
to execute and deliver any Assignment of Claims with respect to government
contracts as requested by the Agent within 30 days after the date the McDowell
Acquisition is closed, or such later date as consented to by the Agent, and
(iv) obtaining appropriate landlord waivers as requested by Agent within 30 days
after the date the McDowell Acquisition is closed, or such later date as
consented to by the Agent.
          C. The Borrower hereby covenants to deliver to Agent pledges of 65% of
all of the outstanding and issued stock of Able Holding pursuant to a pledge
agreement governed by the laws of the State of New York, as well as a separate
pledge agreement relating to the pledge of the stock of Able Holding governed by
the laws of the People Republic of China (“PRC”) as prepared by the Agent’s PRC
counsel, together with any ancillary document such counsel may require within
90 days hereof. Such pledge agreements shall also contain a covenant by
Borrower, Able Holding and Able Operating that each shall not grant to any
person a lien on or otherwise encumber the assets of Able Operating or consent
to any such lien or encumbrance. Given the potential for negative tax
implications for the Borrower, with respect to the deemed dividend rule, the
Agent and Lenders are not requiring a security interest in all personal property
of Able Holding and Able Operating in consideration for the Lenders’ consent to
the Able Acquisition at this time, however, the Agent and Lenders hereby reserve
all rights with respect to such requirement if such circumstances change.
          E. Borrower agrees to pay all out-of-pocket expenses and fees of the
Agent and Lenders in connection with the negotiation, preparation and execution
of this Amendment and any related document, including the reasonable fees and
disbursements of counsel to the Agent whether or not the McDowell Acquisition
closes.
     6. Reference to and Effect on Loan Documents.
          A. Upon the effectiveness hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,’ “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.
          B. Except as specifically amended above, the Credit Agreement, and all
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
          C. The amendments set forth in Section 2 hereto are only applicable
and shall only be effective in the specific instance and for the specific
purpose for which made, are expressly limited to the facts and circumstances
referred to herein, and shall not operate as (i) a waiver of, or consent to
non-compliance with any other provision of the Credit Agreement or any other
Loan Document, (ii) a waiver or modification of any right, power or remedy of
either the Agent or any Lender under the Credit Agreement or any Loan Document,
or (iii) a waiver or modification of, or consent to, any Event of Default or
Default under the Credit Agreement or any Loan Document.
     7. Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York without regard to any
conflicts-of-laws rules which would require the application of the laws of any
other jurisdiction.
     8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.



--------------------------------------------------------------------------------



 



7

     9. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all or which taken together shall constitute but one and the same instrument.
[Signature Pages Follow]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective representatives thereunto duly authorized as of the
date first above written.

            ULTRALIFE BATTERIES, INC.            By:   /s/ Robert W. Fishback  
      Name:   Robert W. Fishback        Title:   VP — Finance & CFO     
ADMINISTRATIVE AGENT:   JPMORGAN CHASE BANK, N.A., as Agent
      By:   /s/ Thomas C. Strasenburgh         Name:   Thomas C. Strasenburgh   
    Title:   Vice President      LENDERS:   JPMORGAN CHASE BANK, N.A.
      By:   /s/ Thomas C. Strasenburgh         Name:   Thomas C. Strasenburgh   
    Title:   Vice President        MANUFACTURERS AND TRADERS
TRUST COMPANY
      By:   /s/ Jon Fogle         Jon Fogle, Vice President           



--------------------------------------------------------------------------------



 



 

         

Schedule 2.01
Commitments as of June 29, 2006

                      Amount   Percentage
 
               
Commitments to Make Revolving Loans — $20,000,000
               
 
               
JPMorgan Chase Bank, N.A.
  $ 12,000,000       60 %
Manufacturers and Traders Trust Company
  $ 8,000,000       40 %
 
               
Term Loan Commitments — $6,166,667
               
 
               
JPMorgan Chase Bank, N.A.
  $ 3,700,000.20       60 %
Manufacturers and Traders Trust Company
  $ 2,466,666.80       40 %

 